Citation Nr: 1017333	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  07-30 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of ten 
(10) percent for a left ankle disability.

2.  Entitlement to a disability rating in excess of 10 
percent for a left knee disability.

3.  Entitlement to a disability rating in excess of 10 
percent for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1989 
and from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Portland, Oregon 
regional office (RO) of the Department of Veterans Affairs 
(VA).  A September 2006 rating decision denied the Veteran's 
claim of entitlement to a disability rating in excess of 10 
percent for a left knee disability and granted entitlement to 
service connection for a left ankle disability, assigning a 
10 percent rating.  An August 2007 rating decision denied 
entitlement to an increased rating for hypertension.

In February 2010, the Veteran, accompanied by his spouse and 
authorized representative, appeared at a hearing held before 
the below-signed Veterans Law Judge in Portland, Oregon.  A 
transcript of that hearing has been associated with the 
claims file.

The Board notes that the Veteran stated on his Substantive 
Appeal (VA Form 9) that he was only appealing the issues of 
entitlement to increased ratings for hypertension, for a left 
knee disability, and for a left ankle disability.  As a 
result, the issues of entitlement to service connection for a 
right knee disability and to an increased rating for a back 
disability have not been certified and, as such, the Board 
has not been vested with jurisdiction over those claims.  38 
C.F.R. § 20.202 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claims on appeal is warranted.

In regard to the claim for an increased initial rating of the 
left ankle disability, since the Veteran appealed the initial 
rating given at the time service connection was established, 
the Board must consider the propriety of assigning one or 
more levels of rating, referred to as "staged" ratings, 
from the initial effective date forward, based on evidence as 
to the severity of disability.  See Fenderson v. West, 12 
Vet. App. 119, 126-7 (1999).

In regard to the claims of entitlement to increased ratings 
for the left knee disability and for hypertension, as 
entitlement to compensation has already been established and 
an increase in the severity of the disabilities is at issue, 
"the relevant temporal focus... is on the evidence concerning 
the state of the disability from the time period one year 
before the claim was filed until VA makes a final decision on 
the claim."  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007); see also Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  A veteran may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart, 21 Vet. App. 
505.

As part of the duty to assist, VA is responsible for 
gathering all pertinent records of VA treatment, identified 
private records, and other federal records.  In the February 
2010 hearing, the Veteran testified that he received x-ray 
examination of his ankle at a VA facility in January 2010.  
The Board observes that the most recent VA medical records 
within the claims file are dated October 2008.  Further, VA 
medical records from the periods of August 2008 to March 2006 
(with the exception of treatment in June 2007) and from May 
2005 to December 2002 also do not appear in the claims file.  
The RO/AMC must attempt to obtain this evidence while the 
appeal is in remand status.  The Board also notes that 
private medical records dated January 2001 to March 2005 are 
associated with the claims file; the RO/AMC also must 
determine whether any additional private records should be 
obtained.

Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the etiology, exact nature, or severity 
of a disability.  See also 38 C.F.R. § 3.159 (2009).  VA has 
the authority to schedule a compensation and pension 
examination when such is deemed necessary, and the Veteran 
has an obligation to report for that examination.

The Veteran was last afforded VA examinations for his left 
ankle in June 2007 and for his left knee in July 2006.  As 
the Veteran has alleged that these disabilities have worsened 
(see hearing testimony and statement of April 2008), the 
Board finds that additional examinations are warranted to 
determine their current severity.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment that is not 
evidenced by the current record, to 
specifically include, but not limited to, 
VA treatment (after October 2008, from 
August 2008 to September 2006, and from 
May 2005 to December 2002) and private 
medical treatment after March 2005 (to 
include, but not limited to, more recent 
treatment from the Oak Grove Family 
Medical Clinic).  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
private treatment records not currently 
on file.  The RO/AMC must then obtain 
these records and associate them with the 
claims folder.

2.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
undertake any necessary additional 
development in regard to the Veteran's 
claim of entitlement to an increased 
rating for hypertension.  If the 
additional medical records obtained as 
part of the above-directed development 
indicate that the Veteran's hypertension 
has worsened since the August 2008 
examination, or as otherwise determined 
to be necessary by the RO, the RO must 
schedule him for another examination at 
an appropriate location to determine the 
current severity of that disability.

3.  The RO/AMC must then schedule the 
Veteran for a VA examination at an 
appropriate location to determine the 
current severity of his left ankle and 
left knee disabilities.  The following 
considerations will govern the 
examination:

a.	The entire claims folder and a 
copy of this remand must be made 
available to the examiner in 
conjunction with the examinations.  
The examination report must reflect 
review of pertinent material in the 
claims folder.

b.	After reviewing the claims file 
and examining the Veteran, the 
examiner must provide current 
findings as to the severity of the 
service connected left knee and ankle 
disabilities.  In all conclusions, 
the examiner must identify and 
explain the medical basis or bases, 
with identification of pertinent 
evidence of record.  If the examiner 
is unable to render an opinion 
without resort to speculation, he or 
she should explain why and so state. 

c.	Any necessary tests or studies 
must be conducted, and all clinical 
findings should be reported in detail 
and correlated to a specific 
diagnosis.  The report prepared must 
be typed.

4.  After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, it must be returned to the 
providing physician for corrective 
action.

4.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Veteran's claims for 
increased evaluations.  The RO/AMC must 
consider the propriety of "staged" 
ratings based on any changes in the 
degree of severity of the Veteran's 
service-connected conditions.  The 
Veteran and his representative must be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).   In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.   It should also be indicated whether any sent 
notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

